Citation Nr: 1619124	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Patrick Lopez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The Appellant had multiple periods of active duty for training (ACDUTRA) with the Marine Corp Reserves, including an initial period of ACDUTRA from July 1967 to January 1968 and additional periods of active duty training from June 16, 1968 to June 29, 1968; June 14, 1969 to June 29, 1969; and August 8, 1970 to August 23, 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Appellant's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  In October 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Appellant's claims file.  In April 2013, the Appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board and was remanded in June 2013 for further development.


FINDINGS OF FACT

1. The Appellant's had a right knee condition that existed prior to service in August 1970.

2. The preponderance of the evidence fails to establish that the Appellant's preexisting knee condition worsened (increased in severity) during his service.



CONCLUSION OF LAW

A pre-existing knee condition was not aggravated by service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Neither the Appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).  None is found by the Board.  The Appellant was notified, by a letter dated in April 2007, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Appellant's service treatment records and pertinent post-service treatment records have been secured.

In a June 2013 remand, the Board requested that the RO secure all outstanding records pertinent to the Appellant's claim and requested a VA examination and medical opinion to determine the nature of any right knee disability and whether any such disability was related to service.  The examiner was requested to specifically consider the Appellant's 1967 pre-service report of a trick knee; July 1970 medical record of probable internal derangement of the right knee; and the August 1970 report of a right knee injury.  The resulting October 2013 medical opinion and subsequent July 2014 addendum noted that there was an August 1970 examination that states that the Appellant was physically qualified for release and there was no notation of any ongoing knee condition at the time of the examination.  The examiner stated that there was no aggravation and there was no line of duty injury noted during this time.  The examiner opined that the Appellant's claimed condition was less likely as not incurred in or caused by the claimed in service injury.  The physician had reviewed the record and noted that an in-person examination was performed.  

The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the claim for service connection for a right knee disability and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Service Connection

The Appellant contends he had a pre-existing right knee disability that was aggravated by a period of ACDUTRA (from August 8, 1970 to August 23, 1970).  Specifically, the Appellant alleges that on or around August 9 or 10, 1970, while participating in a training exercise, which included the construction of a structure, he injured his knee when "he fell off [a roof] when the building fell down."  See March 2010 substantive appeal (VA Form 9).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Service connection may be granted for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA).  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. §  3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted only for injury incurred or aggravated during a period of INACDUTRA (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel  has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24)  to exclude a period of INACDUTRA during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324   (2008); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

The Board notes that the presumption of soundness does not attach in this case as the Board finds that there is no evidence of an adequate examination made contemporaneous with his entry into his August 1970 period of ACDUTRA.  The Board notes that there is an August 7, 1970, stamp which stated "[e]xamined this date in accordance with the provisions of article 15-77 MMD and found physically qualified for 16 days active training duty."  The only handwritten portion of the stamp was the number of days (16).  It was signed by a medical department representative.  The Board does not find this stamp to equate to evidence of an adequate examination.  There were no specific findings made with regards to the knee, or the lower extremity, or any specific medical finding of any kind.  This is particularly significant as typed notations of an annual examination only weeks before, dated July 12, 1970, included the remark, "probable internal derangement R knee."  The report also noted "[r]ecently R kneecap "popped out" on twisting it.  Has had recurrent trouble, prob. internal derangement."  See Smith v Shinseki, 24 Vet. App. 40, 47-48 (2010).  Thus, the presumption of sound condition cannot apply in this case.  

The presumptions of service connection for chronic conditions like arthritis and of aggravation of a preexisting disability are not applicable to a period of ACDUTRA.  Smith v Shinseki, 24 Vet. App. 40, 47-48 (2010).  

"Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153  -"a preexisting injury or disease will be considered to have been aggravated by active ... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  Donnellan at 172-173.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. 

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  Donnellan at 174.  The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan at 175.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The evidence of record includes an orthopedic consultation which revealed that the Appellant first injured his right knee in 1965, and was diagnosed with ligament strain.  Prior to the period of service in question, on a July 1967 report of medical history for enlistment, the Appellant identified that he previously suffered a "trick knee." The notations indicated the Appellant injured his knee in 1966, but that it was "ok now."  A November 2, 1968 treatment record noted the appellant had injured his knee "1 week ago" "cartilage, ligaments" and that he was undergoing treatment at "U of A."  A month later a swollen knee and accompanying pain with tenderness over the medial joint line was noted.  An April 12, 1969 record noted "torn cart. in R knee . . . told to go to orthopedic by Dr. on outside." 

A July 1970 report of medical history noted the Appellant had probable internal derangement of the right knee.  An August 9, 1970 treatment record showed the Appellant was treated for a right knee sprain with right knee pain.  An August 10, 1970 treatment record showed the Appellant was treated for a right knee injury, which included swelling and pain.  A possible medial meniscus tear was diagnosed.  An examination note from August 23, 1970, found the Appellant fit for duty.

A December 1970 letter from Dr. W. Eddy noted that the appellant had injured his right knee while playing football and the diagnosis was medial collateral ligament sprain.  It was noted that symptoms promptly subsided and the knee became normal.  In April 1969 Dr. Eddy noted that the Veteran again complained of pain in his right knee and that "he had had no difficulty since his original injury in 1965."  The Board notes this statement contradicts the service treatment records, including the November 1968 record which noted another knee injury a week earlier leading to damage of the cartilage and ligaments].  Dr. Eddy noted treatment included exercises and symptoms subsided very rapidly.  Dr. Eddy also noted that July 10, 1970 "while working on a roof [the appellant] stepped through a hole and twisted his . . . right knee."  Thereafter the knee became swollen and the appellant thought the knee cap went out of place.  In retrospect, Dr. Eddy stated that "his right knee symptoms have been medial patellar retinacular symptoms from the start, suggesting a recurrent subluxation of the patella as his primary diagnosis and causation of his recurrent knee symptoms."

In February 1971 (following the period of ACDUTRA at issue), the Appellant was sent for an orthopedic consult.  A post partial tear of right tibial collateral ligament, mild chondromalacia of the patella, and subluxation of the patella were diagnosed.  An April 1971 examination declared the Appellant not qualified for retention in the reserves and recommended his discharge.  In May 1971, the Appellant was found not physically qualified for retention because of internal derangement of the right knee.  He underwent knee surgery in 1981.

The Board finds that the preponderance of the evidence is against a finding that the Veteran did not have a preexisting right knee disability.  In other words, a right knee disability pre-existed the August 1970 period of ACDUTRA service.  Treatment records dated prior to August 1970 clearly show right knee problems, including right knee injury in late October 1968 causing damage to the cartilage and ligaments and subsequent complaints of pain, swelling, soreness, and tenderness.  An April 1971 service examination report noted that he had been treated for his knee "past few years off and on" by Dr. W. Eddy and noted a "long history of symptoms related to R knee."  Dr. Eddy's letter showed right knee injury in 1965.  Further, the 2014 VA examiner concluded a right knee disability preexisted the August 1970 period of service and noted that the records clearly show a pre-existing knee condition as evidenced by the medical records.  The examiner also noted that the Appellant reported a pre-existing knee condition throughout the medical record and in his March 2010 substantive appeal.  Further, the Appellant does not dispute the existence of a pre-existing knee condition.  

The preponderance of the evidence is also against a finding that the preexisting right knee disability increased in severity during the August 1970 period of ACDUTRA.  The 2014 examiner found that regardless of whether the appellant sustained the reported injury in August 1970, the right knee disorder was not aggravated in service.  As support for this conclusion he noted the fact that the August 23, 1970 service record found the appellant physically qualified for release without notation of ongoing knee condition at that time.  Further, he noted there was no line of duty injury noted during that time.  The 2014 examiner also addressed the December 1970 statement from Dr. Eddy.

The July 2014 examiner also discussed the Appellant's October 2013 knee surgery.  The examiner states that there is no linkage to support that his right knee ligament repair surgery in 1981 was due to events in 1970, nor is there linkage to support that a torn meniscus in 2013 would be due to events in 1970.  The examiner explained that there is no chronicity and there are other events which would more strongly be the cause of his current right knee condition, like his fall in 1981 which tore ligaments and required surgery. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran did not have a preexisting right knee disability, and further, is against a finding that the preexisting knee disability was aggravated during the period of ACDUTRA in August 1970.  The highly probative and persuasive opinion of the 2014 examiner concluded that the Veteran has a right knee disability that pre-existed the August 1970 period of service at issue in this case.  Further, the examiner concluded that the pre-existing disability was not aggravated by the August 1970 period of ACDUTRA.  

The Board finds that because the 2014 examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, including the lay statements of record, the Board finds such opinion is highly probative and material to the Appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes the report by a private physician in October 2013 stating that the Appellant's medial meniscus tear is directly related and the consequence of his injury while he was in the military in the late 60s.  However, this opinion is phrased in vague and speculative language.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  The physician described the likelihood that the Appellant's current knee disability is related to the injury in service as "within a certain degree of medical probability."  As a result, this opinion has little to no probative value.

The Board also notes the letter by a private physician in November 2013 that stated that, in his professional medical opinion and diagnosis, "the sequelae in the Appellant's knee were definitively caused by and are the result of the serious knee injury suffered on or about August 10, 1970, that resulted in medical discharge from the military for being unfit for duty, and subsequent surgical intervention."  However, this opinion does not consider the Appellant's medical history prior to the August 1970 injury.  Because the evidence includes significant right knee symptoms and treatment prior to the period of service in question (August 1970), an opinion that does not consider such evidence has little to no probative value.  The Court of Appeals for Veterans Claims (Court) has previously upheld VA determinations that medical opinions were less probative when the physician did not have access to, or did not discuss, the appellant's prior medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds this medical opinion, which does not provide any context of the physician's understanding of the Appellant's prior history, is less probative.

As the July 2014 VA examiner reviewed the claims file, provided a proper and thorough explanation and opinion supported by the record and clinical contemporaneously generated evidence, the Board finds that the July 2014 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  

The Board has considered the Appellant's claim attributing the aggravation of his right knee disability to service, but the evidence of record does not demonstrate that the Appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Appellant may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2007).

Accordingly, the Board finds that the evidence clearly shows that the Appellant's right knee disorder both existed prior to service and was not aggravated by service.  As the evidence indicates that the Appellant's preexisting right knee disorder did not undergo aggravation during service, the preponderance of the evidence is against the Appellant's claim for service connection for a right knee disability and it must be denied.  38 U.S.C.A. §  5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


